 IBEW, LOCAL 6International Brotherhood of Electrical Workers,Local 6, AFL-CIO and Chronicle BroadcastingCompany, KRON-TV and The San FransciscoElectrical Contractors' Association, Inc., Partyto the Contract. Case 20-CE-178August 4, 1981DECISION AND ORDERUpon a charge filed by Chronicle Broadcasting,KRON-TV (KRON or Charging Party) on Febru-ary 25, 1980, and duly served on Respondent Inter-national Brotherhood of Electrical Workers, Local6, AFL-CIO,' the General Counsel of the NationalLabor Relations Board, acting through the Region-al Director for Region 20, on March 12, 1980,issued and served on Respondent a complaint andnotice of hearing, alleging that Respondent hadviolated Section 8(e) of the Act. The Respondentfiled an answer, and, on June 3, 4, and 5, 1980, Re-spondent, KRON, S.F.E.C.A., and the GeneralCounsel filed with the Board a motion to transferthe proceedingsto the Board and a stipulation offacts. The parties stipulated to the contents of therecord, and agreed that no oral testimony was nec-essary or desired.They further stipulated that they waived a hear-ing before an administrative law judge, the makingsof findings of fact and conclusions of law by an ad-ministrative law judge, and the issuance of an ad-ministrative law judge's decision, and desire tosubmit this case for findings of fact, conclusions oflaw, and an order directly to the Board. By orderdated July 28, 1980, the Board granted the motion,approved the stipulation of facts, and transferredthe proceedings to the Board. Thereafter, briefswere filed by the General Counsel, the ChargingParty, Respondent, and S.F.E.C.A.The Board has considered the entire record stip-ulated to by the parties and the briefs filed by theparties, and hereby makes the following findingsand conclusions.I. THE BUSINESS OF THE EMPLOYERSS.F.E.C.A., a corporation, represents its employ-er members (who are engaged in the electrical con-tracting business in the building and constructionindustry) in labor relations matters, including nego-tiating, entering into, and administering a collec-tive-bargaining contract with Respondent.'The Charging Party filed its original charge on February 25, 1980,and an amended charge on February 27, 1980. Both charges were againstRespondent, The San Francisco Electrical Contractors' Association. Inc.(S.F.E.C.A), and Weber Electric Company (Weber Electric). The under-lying complaint only issued against Respondent because S.F.E.C.A. andWeber Electric entered into a settlement agreement with KRON whichwas approved by the Regional Director for Region 20 on April 9. 1980.257 NLRB No. 82Weber Electric has been an employer member ofS.F.E.C.A., and a corporation, with an office andplace of business in San Francisco, California, andhas been engaged as an electrical contractor in thebuilding and construction industry.During the calendar year 1979, Weber Electric,in the course and conduct of its operations, pro-vided services valued in excess of $150,000 withinthe State of California for Herrero Brothers, Inc.,pursuant to a subcontract agreement between theparties.Herrero Brothers, Inc., a corporation, with anoffice and place of business in San Francisco, Cali-fornia, has been engaged as a general contractor inthe building and construction industry. During thecalendar year 1979, Herrero Brothers, Inc., in thecourse and conduct of its operations, purchasedand received at its San Francisco, California, facili-ty products, goods, and materials valued in excessof $50,000 directly from points outside the State ofCalifornia.The parties therefore stipulated, and we find thatHerrero Brothers, Inc., Weber Electric, andS.F.E.C.A. have been employers engaged in com-merce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) and Section8(e) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Respond-ent Union is, and at all times material herein hasbeen, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsOn February 4, 1980,2 KRON, because of a con-tract dispute, was struck by three unions: becauseof a contract dispute: America Federation of Tele-vision and Radio Artists, International Brotherhoodof Electrical Workers Local 202, and Office andProfessional Employees Local 3. At the time thestrike commenced, KRON-TV had engaged Her-rero Brothers, Inc., a general contractor, to per-form some remodeling work at the KRON-TVpremises. Weber Electric was the electrical subcon-tractor in the job. KRON established a reservedgate for all neutral employees. There were no pick-ets at the reserved gate. From on or about Febru-ary 14 until March 21, however, during the pend-ency of the KRON-TV strike, electrician employ-ees of Weber Electric did not report for work.2All dates herein refer to 1980 unless otherwise noted573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that neither IBEW Local6, nor any of its officers, agents, or representatives,have induced, encouraged, or in any way promoteda work stoppage by Weber's electrician employees.On two occasions, on February 23 and 28, BartlettDickson, the executive manager of S.F.E.C.A., in-formed officials of KRON-TV that Weber Electriccould not perform the electrical work at theKRON project because of two clauses in theS.F.E.C.A.-IBEW Local 6 collective-bargainingagreement. The specific clauses referred to byDickson were article I, section 4, and article III,section 10. Article I, section 4, reads:During the term of this Agreement, there shallbe no stoppage of work either by strike orlockout because of any proposed changes inthis Agreement or dispute over matters relat-ing to this agreement. All such matters mustbe handled as stated herein.However, no part of this Agreement is to beinterpreted as requiring members of the Unionto work behind a recognized picket line orwhere strike, lockout or other conditions detri-mental to the interest of the Local Union pre-vail.Article II, section 10(c), reads:The policy of the UNION and the workmen itrepresents is to promote the use of materialsand equipment manufactured, processed, or re-paired under economically sound wages,hourly and working conditions by their fellowmembers of the International Brotherhood ofElectrical Workers. No workmen shall be dis-criminated against for his individual decisionnot to work on any materials or equipmentwhich he believes are not so manufactured orprocessed, or to work on any job he believ esis not in the best interests of himself or the In-ternational Brotherhood of Electrical Workersor the electrical construction industry.B. The Issues and ContentionsThe General Counsel alleges that the above-quoted provisions manifest on their face unlawfulsecondary objects in violation of Section 8(e). Inaddition, the General Counsel claims that the alleg-edly unlawful provisions were reaffirmed withinthe 10(b) period when S.F.E.C.A. Executive Man-ager Dickson informed KRON that the employeesof its member employer, Weber Electric, wereprivileged to withhold their services pursuant tothe contract clauses set out above. The ChargingParty and S.F.E.C.A. agree with the GeneralCounsel.Respondent argues that the record is void of anyevidence that Respondent has, during the relevanttime period, interpreted the contract clause in anyway which would prevent or compel Weber Elec-tric to cease doing business with anyone. Nor, ac-cording to Respondent, is there any evidence thatRespondent in any way induced or encouragedWeber Electric's employees to engage in a workstoppage. Accordingly, it contends that the com-plaint should be dismissed in its entirety.C. Discussion and ConclusionsWe conclude that the General Counsel has failedto establish We that Respondent, through its con-duct, "entered into" the contract within 6 monthsof the filing of the original charge as required bySection 10(b) of the Act. Accordingly, we shalldismiss the complaint in its entirety.Section 8(e) provides that it shall be an unfairlabor practice "to enter into" any contract oragreement having characteristics proscribed by thatsection. In previous decisions we have held thatCongress intended the words "to enter into" to"encompass the concepts of reaffirmation, mainte-nance, or giving effect to any agreement which iswithin the scope of Section 8(e). (Footnote omit-ted.)" Dan McKinney Co., 137 NLRB 649, 654(1962), and cases cited therein. This conduct mustoccur within 6 months of the filing of the unfairlabor practice charge or the charge is barred bySection 10(b) of the Act.In the usual case both the employer and theunion have taken some action during the 10(b)period to reaffirm their collective-bargaining agree-ment. And, in those instances, both parties are nor-mally, but not necessarily, also respondents in theBoard proceeding. In Dan McKinney, however, theBoard decided the issue of whether the "enteringinto" requirement was satisfied where only oneparty, the respondent employer, had taken actionto implement the contract during the period cov-ered by the charge. (137 NLRB at 654.) The Boardreviewed the Congressional legislative history ofSection 8(e) and concluded that "an employer's in-dependent enforcement of a hot-cargo clause wasintended to be a violation of Section 8(e)." (137NLRB at 656.) In Dan McKinney the employer wasalso the sole respondent.In the instant case, the Respondent Union hastaken no action to enforce the contract during the10(b) period. The employer association,S.F.E.C.A., however, through its executive man-ager, informed KRON that Weber Electric's em-ployees were privileged to withhold their servicespursuant to the collective-bargaining agreementthen in effect between Respondent Union and the574 IBEW, LOCAL 6association. 3General Counsel urges thatS.F.E.C.A.'s conduct satisfies the "entering into"requirement such that we may consider the sub-stantive issue of whether the contract clauses hereare legal.We do not agree with the General Counsel thatS.F.E.C.A.'s action satisfies the "entering into" re-quirement, where, as here, S.F.E.C.A. is not a re-spondent, and the only Respondent, the Union, hastaken no action to enforce or reaffirm the contractwithin the 10(b) period. In Truck Drivers Local No.696, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America (Freeto Construction Co., Inc.), 149NLRB 23 (1964), the Board found that "there wasnot sufficient activity by the Respondent [union]with respect to the contract to constitute ...an'entering into' it within 6 months prior to the filingof the charge herein." (149 NLRB at 28.) In FreetoConstruction, the employer decided without consul-tation with, or pressure from, the union that hewould not send his drivers to construction siteswhich were being picketed by other unions. He in-formed the union steward of this decision, and thesteward made no protest.4The Administrative LawJudge found, and the Board adopted his findings,that respondent's failure to protest was not suffi--' S.F.E.CA. and Weber Electric are not respondents as they were par-ties to a settlement of the complaint.'No employee refused to cross a picket line, nor were any asked to docient activity to constitute an "entering into"within the 6-month period.In the instant case, Weber Electric's employeeswithheld their services for approximately 5 weeks,despite the presence of a reserved gate. Weber'semployees are members of Respondent. Althoughthe employees' work stoppage was concerted, inthat the employees stopped work together and re-turned to work together, the parties stipulated that"[t]here is no evidence that Respondent induced orencouraged its member employees of Weber Elec-tric to engage in a stoppage of work ...otherthan its entering into the [collective-bargaining]agreement ...." Moreover, Respondent never"expressly avowed or disavowed its intent to main-tain, enforce or give effect to the contract provi-sions" within the 6-month period. Accordingly, itappears that the facts in this case are not materiallydifferent from those in Freeto Construction, supra,and that Respondent did not enter into the contractwithin 6 months of the filing of the unfair laborpractice charge. We, therefore, as in Freeto Con-struction, shall dismiss the complaint herein, in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.575